Citation Nr: 1022749	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1948 to December 1951.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a July 2004 rating 
decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for bilateral hearing loss.  
In a decision issued in March 2008, the Board denied the 
Veteran's claim.  He appealed that decision to the Court.  In 
July 2009, the Court vacated the March 2008 Board decision 
and remanded the matter for readjudication consistent with 
instructions outlined in a July 2009 Joint Motion by the 
parties.  In October 2009 and in April 2010, the Board 
remanded the case to the RO for additional development in 
accordance with the Joint Motion.  Written argument by the 
Veteran was received in May 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
in the first postservice year; and the preponderance of the 
evidence is against a finding that the Veteran's current 
bilateral hearing loss disability is related to an event, 
injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  February 2004 and April 2006 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The April 2006 letter also 
informed the appellant of disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record and he has not alleged that 
notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for a VA 
examination in December 2009 with an addendum opinion in 
April 2010; as will be discussed in greater detail below, the 
addendum opinion is adequate.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.	Factual Background

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to bilateral hearing loss.  
Hearing tests and clinical evaluations of the ears were 
normal bilaterally on both March 1948 induction and March 
1951 re-enlistment examinations.  

The Veteran's DD 214s reflect his service occupational 
specialty number was 5200; the related civilian occupation is 
a general clerk.

A February 1952 letter from Kaiser Fontana Hospital 
Association states the Veteran was seen only once at its 
facility, for a November 1951 pre-employment physical 
examination prior to being employed at a local mill.  His 
hearing on that date was noted to be 20/20 bilaterally.

A hearing test was conducted during a May 1953 VA examination 
for asthma, and showed that conversational hearing was 15/15 
bilaterally.

December 1984 to September 2002 private treatment records 
from Kaiser Permanente are silent for any complaints, 
findings, treatment, or diagnosis relating to hearing loss.  
A January 2004 audiogram by Kaiser Permanente revealed 
bilateral sensorineural hearing loss.  It was noted that the 
Veteran complained of gradual onset bilateral hearing loss 
and that he had a past history of exposure to jet aircraft 
noise.

Statements from the Veteran note that he did not seek 
treatment for bilateral hearing loss during service or after 
service prior to his January 2004 audiogram.  He describes 
the onset of his hearing loss as gradual, occurring ever 
since service, though most noticeable since 1993.  He states 
he was exposed to noise trauma while stationed at Naval Air 
Station, North Island from 1950 to 1951.  Specifically, he 
reports he was assigned to crash duty, and thus was exposed 
to the noise of jets simulating take-offs and landings on 
aircraft carriers.

On December 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
60
LEFT
30
35
50
60
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 82 percent in the left.  
Bilateral mild to severe SNHL with good speech discrimination 
scores was diagnosed.  The Veteran reported that for the 
first 2 1/2 years of his service, he served as an education 
and sports specialist and was not exposed to noise trauma in 
this capacity.  He served the remaining 1 1/2 years of his 
service as part of a crash crew, and was exposed daily to 
noise trauma without the benefit of ear protection.  After 
service, he worked for 38 1/2 years for Kaiser Steel Mill as a 
production planner; this was an administrative role without 
any exposure to noise exposure.  He denied recreational noise 
exposure.  The examiner reviewed the Veteran's STRs and noted 
that whispered voice testing on both entrance and separation 
examinations was normal (15/15).  As there was no frequency 
specific data, she stated these tests could not be used to 
support or refute the existence of hearing loss at the time 
of separation from service.  She also stated: 

The current audiometric pattern is consistent with 
the type of hearing loss that may be found 
secondary to noise exposure and/or aging - there is 
a 10 to 15 [decibel] air/bone gap at [the 3000 and 
4000 Hertz levels] which could also be consistent 
with early onset otosclerosis.  58 years post 
military noise (1 1/2 [years] noise exposure) 
exposure with no documentation of hearing loss 
until many years after discharge.  An opinion as to 
the etiology cannot be made without resort to 
speculation.
In an April 2010 addendum opinion, the examiner again 
reviewed the claims file and noted that the Veteran's lay 
statements in the file were essentially the same as what he 
reported on December 2009 VA examination.  Regarding the 
January 2004 private audiometry report wherein it was noted 
that the Veteran had a past history of jet aircraft noise 
exposure, the examiner stated the report was absent for a 
complete history of occupational noise exposure, and failed 
to consider other factors that could have contributed to the 
Veteran's hearing loss.  The examiner then stated that the 
facts of the Veteran's claim were as follows: 1) he was 
discharged in 1951; 2) he was exposed to noise exposure for 1 
1/2 years in service while working on a flight line; 3) his 
hearing was documented as normal at the time of his 
separation from service, but there were no puretone 
frequency-specific information provided at that time or 
within one year of his separation from service; 4) the 
Veteran reported that his hearing loss became more evident to 
him in the early 1990s; 5) he worked for 38 1/2 years as a 
production planner after service; 6) age-related factors 
could not be ruled out as a possible causal factor for 
hearing loss; 7) there was no objective evidence documenting 
the onset and progression of hearing loss (as it was first 
documented in 2004); 8) his current hearing loss demonstrated 
a pattern of loss that could be related to noise exposure or 
age-related factors; and 9) while no noise exposure was 
subsequently reported from his occupational setting, noise 
levels are an unknown factor.  Based on the foregoing, as 
well as the fact that it was over 40 years after service when 
the Veteran began to notice hearing loss, and 53 years after 
service when hearing loss was first documented in 2004, the 
examiner opined that "it would be considered less likely 
than likely that the veterans [sic] hearing loss [was] 
secondary to acoustic trauma in the military [and] more 
likely due to post military factors of aging and possible 
noise factors."

In a May 2010 letter, the Veteran stated, "Keep in mind, 
anyone submitted to that high magnitude of noise for an 
extended length of time is more than likely to have hearing 
loss."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain chronic diseases (including organic diseases of the 
nervous system, to include SNHL), may be service connected on 
a presumptive basis if manifested to a compensable degree in 
a specified period of time postservice (one year for organic 
diseases of the nervous system). 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral 
hearing loss disability by VA standards, as such is shown by 
official audiometry.  Based upon his self-reported duties in 
service (although his service specialty was general clerk), 
it may also reasonably be conceded that he was exposed to, at 
least, some noise trauma in service.  What he must still show 
to establish service connection for bilateral hearing loss is 
that it is related to the noise trauma in service.  There is 
nothing in the record that suggests a nexus between any 
current hearing loss disability and the Veteran's service.

Significantly, the Veteran's STRs, including his service 
separation examination report, are silent for hearing loss.  
Consequently, service connection for bilateral hearing loss 
on the basis that such disability became manifest in service 
and persisted, is not warranted.  As there is no competent 
evidence that SNHL was manifested in the first postservice 
year, there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for SNHL as 
an organic disease of the nervous system).  

The Veteran has stated in various statements that although he 
has had hearing loss since service, it became most noticeable 
in the 1990s.  The earliest clinical notation of bilateral 
hearing loss of record is in a January 2004 private audiogram 
report from Kaiser Permanente wherein the audiologist noted 
the Veteran's complaints of gradual bilateral hearing loss 
and reports of exposure to jet aircraft noises in the past.  
The Board notes that such an observation does not link the 
Veteran's hearing loss to noise exposure in service; it 
merely notes the Veteran's complaints and past medical 
history as they were reported to him (by the Veteran).

Consequently, the December 2009 VA audiological evaluation 
report and the April 2010 addendum opinion are the only 
medical opinions in the record that specifically address 
whether the Veteran' current bilateral hearing loss is 
related to his active duty service/noise exposure therein.  
Although the examiner initially stated she could not provide 
an opinion without resorting to speculation (see December 
2009 VA audiological evaluation report), she subsequently re-
reviewed the Veteran's claims file and opined that it was 
"less likely than likely that the veterans [sic] hearing 
loss [was] secondary to acoustic trauma in the military [and] 
more likely due to post military factors of aging and 
possible noise factors."  See April 2010 addendum opinion.  

In reaching this conclusion, the examiner observed that the 
Veteran's current pattern of hearing loss was consistent with 
patterns that could be the result of noise exposure or aging.  
Although there were no puretone frequency-specific data from 
the time of the Veteran's separation of service, available 
information from his STRs showed his hearing was normal at 
that time.  The examiner then emphasized that it was not 
until approximately 40 years after the Veteran's separation 
from service that his hearing loss became evident to him, and 
not until 53 years after his separation from service that his 
hearing loss was clinically documented.  Significantly, a 
long time interval between a veteran's service and the 
earliest postservice notation of a disability for which 
service connection is sought is, of itself, a factor against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  As this opinion was by an 
audiologist (who would be qualified to provide it), reflects 
familiarity with the entire record as well as the Veteran's 
past medical history, and includes an explanation of the 
rationale for the opinion, it has substantial value.  Because 
there is no competent evidence to the contrary, the Board 
finds the opinion persuasive.

While the Veteran may be competent to testify as to the 
symptoms he experiences, including hearing loss, he is not c 
service connection ompetent to state whether his bilateral 
hearing loss disability is related to noise exposure in 
service.  The Veteran is a layperson and lacks the training 
to opine regarding medical etiology; this is a question that 
is medical in nature and not capable of resolution by lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The preponderance of the evidence is against a finding of a 
nexus between the Veteran's bilateral hearing loss disability 
and his service/noise trauma therein.  Consequently, the 
preponderance of the evidence is against the Veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply and the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


